Citation Nr: 0510585	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
bursitis of the right hip.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the evaluation for 
lumbar strain syndrome to 20 percent, and continued a 10 
percent evaluation for right hip bursitis.

In July 2003, the Board remanded the case for further 
development.  In November 2004, the veteran testified before 
the undersigned at the RO.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his November 2004 hearing, the veteran asserted that 
his service-connected lumbar spine and right hip disabilities 
affect his ability to work.  He currently works as a 
commercial pilot and has been diagnosed with degenerative 
disc disease (DDD) of the lumbar spine with back pain and 
right leg radiculopathy, as well as DDD of the right hip with 
hip pain and some instability.  

The veteran reportedly has painful flare-ups approximately 2 
to 3 times per week when he is flying in turbulence, or 
driving, for a couple of hours.  When he experiences a severe 
flare-up during flight, he typically has to land the plane 
and lie down.  He also testified that during flight, his 
sciatic nerve bothers him and at the same time, his right hip 
hurts.  He described tenderness in both the back and right 
hip area.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

While the RO had previously determined that referral for 
extraschedular consideration was not applicable, upon review 
of the record, to include the hearing transcript, the Board 
finds that a remand is required to permit the appropriate 
officials to consider the veteran's claims on an 
extraschedular basis.  

Review of the record also reveals that the veteran has not 
undergone a VA examination since September 2002.  At that 
time, flexion of his lumbar spine was to 90 degrees, and 
flexion of his right thigh was to 40 degrees.  The Board 
notes that the veteran's representative suggested that 
another examination be conducted to clarify the current 
nature and severity of the veteran's spine disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
record does not contain any medical evidence dated since that 
2002 VA examination.  

Accordingly, the appeal is remanded to the RO for the 
following development:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his lumbar spine 
and right hip disabilities.  The examiner 
should review the claims folder prior to 
the examination.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.  The examiner should also comment 
on any effects that the veteran's 
service-connected low back and right hip 
disabilities have on his employability.

2.  The RO should refer the veteran's 
increased rating claims for a lumbar 
spine disability and a right hip 
disability to the Director of the 
Compensation and Pension Service for 
consideration of the claims on an 
extraschedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(1).

3.  Thereafter, if the claims remain 
denied, the RO should send the veteran 
and his representative a supplemental 
statement of the case discussing the 
relevant laws and regulations, as well as 
the reasons for any subsequent denial.  
The case should thereafter be returned to 
the board for further review, as 
appropriate.

By this remand, the Board does not intimate any particular 
outcome as to the merits of the case.  The case is being 
remanded for necessary additional development.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



